[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-11474                ELEVENTH CIRCUIT
                                                           OCTOBER 16, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

               D. C. Docket No. 08-00197-CR-1-VEH-TMP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

EARNEST LAVELL WYNN,
a.k.a. Vell,
a.k.a. Earnest,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (October 16, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Gregory J. Reid, appointed counsel for Earnest Lavelle Wynn, has moved to

withdraw from further representation of the appellant, because, in his opinion, the

appeal is without merit. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Wynn’s convictions and sentences are

AFFIRMED.




                                          2